- Motion, insofar as it seeks reargunient, denied Motion, insofar as it seeks leave to appeal to the Court of Appeals, granted and the following question certified "Was the order of this Court, whiih reversed the order of the Supi~e~iie Court, :~ made? " Concur- Nünez, Kupfermair and Capozzoli~ ~~McGivein,. J. .P~., thasents m the following memorandum I disagree with m~ brethren concermi~g their g~antmg of leave to go to the Court of Appeals 1 there was no dissenting opinion 2 The very basis of our decision was that tri~hle issues remained, including "a determination of the precise meaning of the original official French text of Article 17 of the Warsaw Coiivention" Thus, with unanimity, we, in effect, determined that the record was mcomplete and nonfinal, and unready for reviev (Cf. CPLR 56O2; Cohen and Karge~, Powers of the New York Court of Appeals [1952~, § 39) Grantn~ leave involves an inherent